Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-12-00679-CV

                               IN THE INTEREST OF A.C., J.C., and I.C.

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02712
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 30, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to her

three children. 1 In a single issue on appeal, appellant contends the trial court’s findings do not

support the termination. More specifically, appellant contends because the trial court failed to

make an oral finding that termination was in the children’s best interest, the oral findings do not

support the termination order. We disagree with appellant, and we affirm.

                                                  DISCUSSION

           A trial court may terminate a parent’s parental rights if the court finds by clear and

convincing evidence at least one of the culpable grounds listed in Texas Family Code section

161.001(1) and that termination is in the child’s best interest. See TEX. FAM. CODE ANN.
1
 In the same Order of Termination, the trial court terminated the parental rights of the fathers of the three children.
None of the fathers have appealed.
                                                                                     04-12-00679-CV


§ 161.001(1), (2) (West Supp. 2012). A trial court may also terminate a parent’s parental rights

if the court finds that

        (1) the parent has a mental or emotional illness or a mental deficiency that renders
        the parent unable to provide for the physical, emotional, and mental needs of the
        child;
        (2) the illness or deficiency, in all reasonable probability, proved by clear and
        convincing evidence, will continue to render the parent unable to provide for the
        child’s needs until the 18th birthday of the child;
        (3) the department has been the temporary or sole managing conservator of the
        child of the parent for at least six months preceding the date of the hearing on the
        termination held in accordance with Subsection (c);
        (4) the department has made reasonable efforts to return the child to the parent;
        and
        (5) the termination is in the best interest of the child.

Id. at § 161.003(a) (West 2008).

        If the court finds the grounds for termination by clear and convincing evidence, then the

court must render an order terminating the parent-child relationship. Id. at § 161.206(a). In this

case, the State alleged a variety of grounds under section 161.001(1) and allegations under

section 161.003 as its basis for asking that appellant’s parental rights be terminated. At trial,

witnesses testified appellant had been diagnosed with schizophrenia; she suffers from

hallucinations and paranoid delusions; she is inconsistent in taking her medication; and she is

unable to provide a safe place for the children. Following testimony, including from appellant,

the trial court orally pronounced as follows:

                All right. We’re preceding under 161.003 of the Texas Family Code . . .
        So with that the Court makes all necessary findings under 161.003 and 161.001
        for all orders in this case. All findings necessary for these provisions to be met
        are made by this Court. The Court therefore orders the relief requested by [the
        State] is granted under 161.003 and 161.001

               As to [appellant] the grounds are 161.003 that the burden has been met.
        And should there be any doubt or confusion or ambiguity where that burden is
        met, then the Court in the alternative has clear and convincing evidence under
        161.001(O).



                                                -2-
                                                                                    04-12-00679-CV


       In its written order, signed on the same day as the termination hearing, the trial court

terminated appellant’s parental rights pursuant to Family Code section 161.001(O) and section

161.003. The court also found termination to be in the children’s best interest.

       On appeal, appellant asserts that because the oral pronouncement did not include a best

interest finding, the oral pronouncement is not sufficient to support termination. When there is

an inconsistency between a written judgment and an oral pronouncement of judgment, the

written judgment controls. In re M.L.S., No. 11-12-00042-CV, 2012 WL 2371042, at *1 (Tex.

App.—Eastland June 21, 2012, no pet.) (mem. op.) (although trial court’s oral pronouncement

only included findings that appellant’s parental rights should be terminated based on section

161.001(1)(D), (E), (O), and (P), written judgment also included finding that her rights should be

terminated under subsection (R)); see also In re A.S.G., 345 S.W.3d 443, 448 (Tex. App.—San

Antonio 2011, no pet.) (final written order in suit affecting parent-child relationship did not

award attorney’s fees controlled over oral pronouncement awarding such fees). Here, to the

degree there is any inconsistency between the oral pronouncement and the written termination

order, the written order controls. Therefore, we overrule appellant’s issue on appeal.

                                         CONCLUSION

       For the reasons stated above, we affirm the trial court’s Order of Termination.


                                                 Sandee Bryan Marion, Justice




                                               -3-